Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The first, second, and third cooling means in claim 3 are understood to be a heat exchanger.
The first expansion means is understood to be an expander.
The second and third expansion means are understood to be valves.
The separating means is understood to be a separator.
The dividing means is understood to be a stream that splits from another stream.
The first and second heating means are understood to be the passageway in a heat exchanger through which the refrigerant stream for said heat exchanger is heated.
Control means in claims 3 and 4.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Both claims 3 and 4 use the term “control means” which is rejected as it fails to comply with the written description requirement.  Outside of the phrase “control means” in the claims the specification does not describe what qualifies as control means and does not have a description that would allow one having ordinary skill in the art at the time the invention was filed what with respect to the application qualifies as control means.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a series of steps for the expanded streams, distillation vapor stream, bottom liquid stream that are all different from that in claim 1 in a way that they appear to violate those of claim 1 which requires that the expanded streams, the distillation vapor stream, and the bottom liquid streams are all received or produced by the distillation column and thus having a separating and contacting device received said streams is indefinite as it is unclear how it could do that instead when claim 1 requires the distillation column to do said operation.  For the purpose of examination, this limitation is treated as if those streams are all passed to a separating and contacting device.  It is suggested if applicant wants this claim as a separate embodiment, that the claims be written to allow for clarity of the separate embodiments.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
This results in both claims 3 and 4 being indefinite.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US Patent No. 4171964), hereinafter referred to as Campbell.

With respect to claim 1, Campbell (Figure 13) teaches a process for the separation of a gas stream, containing methane and components more volatile than methane, C2 components, C3 components, and heavier hydrocarbon components), into (i) a volatile residue gas fraction containing a major portion of said methane and components more volatile than methane and (ii) a relatively less 
(1) said gas stream is cooled under pressure sufficiently to form a partially condensed gas stream (pressurized feed gas is cooled as seen in Figure 1 to form ap partially condensed feed gas at 900 psia, Column 18, lines 32-37), 
(2) said partially condensed gas stream is separated thereby to provide a vapor stream and at least one liquid stream (in 16 the feed gas is separated into 176/177 and 175), 
(3) said vapor stream is expanded to lower pressure to form an expanded vapor stream, whereupon said expanded vapor stream is supplied to a distillation column at a mid-column feed position (a portion of the vapor stream is expanded in 17 and passed to a mid point of 19, Column 18, line 51-56, although listed at 290 psia, the pressure of expansion would ultimately be expanded to 250 psia, as that is the operating pressure of the column based on the other two expansions, and this is clearly a typo as the column operates at 250 psia and thus expansion would have to be to 250 psia, See Figure 14, Column 19-20 where all the pressures are expanded to the same as well as examples 3 and 10 where the expander expands to 250 psia, as such one having ordinary skill in the art would recognize that the expander of Figure 13 would necessarily require expansion to 250 psia as that is the column pressure), 
(4) said at least one liquid stream is further cooled to form a cooled liquid stream (liquid stream 175 is subcooled in 184, Column 18, lines 60-62), 
(5) said cooled liquid stream is divided into first and second portions (the cooled liquid is split into 178 and 179)
(6) said first portion is expanded to said lower pressure to form an expanded first portion (178 is expanded at 182 to about 250 psia, Column 18, 64-65),
said expanded first portion is heated to form a heated expanded first portion, thereby to supply at least a portion of the cooling of step (4), whereupon said heated expanded first portion is supplied to said distillation column at a lower mid-column feed position below said mid-column feed position (the expanded stream is used to provide the cooling for subcooling and is then fed as a low, Column 18, line 68 – Column 19, line 3)

(9) said cooled second portion is expanded to said lower pressure to form an expanded cooled second portion, whereupon said expanded cooled second portion is supplied to said distillation column at a top feed position (179 now combined with 177 is expanded at 183 to 250 psia and fed to the top of the column, Column 19, lines 9-14), 
(10) said feed streams to said distillation column are fractionated at said lower pressure to form a distillation vapor stream and said relatively less volatile fraction (in column 19 the multiple streams are fractionated into 180 which is primarily methane and 181 which has the less volatile components than methane)
(11) said distillation vapor stream is heated to form said volatile residue gas fraction, thereby to supply at least a portion of the cooling of step (8) (180 is used to cool in 185, Column 19, line 6-9), 
(12) the quantities and temperatures of said feed streams to said distillation column are effective to maintain the overhead temperature of said distillation column at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components is recovered in said relatively less volatile fraction (as the column is able to produce, this would be occurring).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and further in view of Campbell et al. (US Patent No. 6182469), hereinafter referred to as Wilkinson.



With respect to claim 2, Campbell does (a) said expanded vapor stream is supplied at a first lower column feed position to a contacting and separating device that produces said distillation vapor stream and a bottom liquid stream, whereupon said bottom liquid stream is supplied to said distillation column at said top feed position; (b) an overhead vapor stream is withdrawn from an upper region of said distillation column and is supplied to said contacting and separating device at a second lower column feed position; (c) said expanded cooled second portion is supplied to said contacting and separating device at a top feed position; and (d) the quantities and temperatures of said feed streams to said contacting and separating device are effective to maintain the overhead temperature of said contacting and separating device at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components recovered in said relatively less volatile fraction.

Wilkinson (Figure 4) teaches that upstream a two column system can be used such that the components of the separated feed stream (32, 34, separated portion of 35) are all sent to a column (17) which produces the overhead distillation vapor (17) such that a) said expanded vapor stream is supplied at a first lower column feed position to a contacting and separating device that produces said distillation vapor stream and a bottom liquid stream, whereupon said bottom liquid stream is supplied to 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was field to have based on Wilkinson two have provided two columns as opposed to the one column of Campbell where the column which receives the three expanded streams and produces the distillation stream and the bottom liquid stream is the separating a contacting device and the one which receives the bottom stream of the separating and contacting device and sends the vapor stream to the separating and contacting device is the overhead column since it has been shown that a simple substitution of one known element (single distillation column of Campbell) for another (separate absorber/stripper columns which do the same job as the distillation column) to yield predictable results is obvious, whereby as both are known ways of separating C2+ components from natural gas in an ethane recovery system it would have been obvious to have utilized either the single column or two column system which would be recognized by one having ordinary skill in the art as obvious with respect to each other which form the operation.  Further, Wilkinson teaches both embodiments (Figures 4/5 respectively), thus showing them to both be known ways of producing the same product streams.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and further in view of Anguiano et al. (US PG Pub 20160069610) 

With respect to claim 3, Campbell (Figure 13) teaches an apparatus for the separation of a gas stream, containing methane and components more volatile than methane, C2 components, C3 components, and heavier hydrocarbon components, into (i) a volatile residue gas fraction containing a major portion of said methane and components more volatile than methane and (ii) a relatively less volatile fraction containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components (the feed contains C1-C4+ and the product streams contain C1 primarily and C2+ primarily, Table XIII), comprising
(1) first cooling means connected to receive said gas stream and cool said gas stream under pressure sufficiently to form a partially condensed gas stream (pressurized feed gas is cooled as seen in Figure 1 to form a partially condensed feed gas at 900 psia, Column 18, lines 32-37 one heat exchanger of which can be considered the means);
(2) separating means connected to said first cooling means to receive said partially condensed gas stream and separate said partially condensed gas stream into a vapor stream and at least one liquid stream (in separator 16 the feed gas is separated into 176/177 and 175)
(3) first expansion means connected to said separating means to receive said vapor stream and expand said vapor stream to lower pressure to form an expanded vapor stream (a portion of the vapor stream is expanded in 17 and passed to a mid point of 19, Column 18, line 51-56, although listed at 290 psia, the pressure of expansion would ultimately be expanded to 250 psia, as that is the operating pressure of the column based on the other two expansions, and this is clearly a typo as the column operates at 250 psia and thus expansion would have to be to 250 psia, See Figure 14, Column 19-20 where all the pressures are expanded to the same as well as examples 3 and 10 where the expander expands to 250 psia, as such one having ordinary skill in the art would recognize that the expander of Figure 13 would necessarily require expansion to 250 psia as that is the column pressure);
(4) a distillation column connected to said first expansion means to receive said expanded vapor stream at a mid-column feed position (column 19 which receives the vapor from 17 at a mid point);

(6) dividing means connected to said second cooling means to receive said cooled liquid stream and divide said cooled liquid stream into first and second portions the stream from 184 is split, and as such the limitation can be seen to be met);
(7) second expansion means connected to said dividing means to receive said first portion and expand said first portion to said lower pressure to form an expanded first portion (178 is expanded at valve 182 to about 250 psia, Column 18, 64-65), 
8) first heating means connected to said second expansion means to receive said expanded first portion and heat said expanded first portion to form a heated expanded first portion, thereby to supply at least a portion of the cooling of step (5), said first heating means being further connected to said distillation column to supply said heated expanded first portion to said distillation column at a lower mid-column feed position below said mid-column feed position (the expanded stream is used to provide the cooling for subcooling and is then fed as a low, Column 18, line 68 – Column 19, line 3, where the heating means is considered to be the flowpath through 184 where the stream is heated), 
(9) third cooling means connected to said dividing means to receive said second portion and further cool said second portion to form a cooled second portion (179 is sub-cooled in heat exchanger 185, Column 19, lines 4-9)
(10) third expansion means connected to said third cooling means to receive said cooled second portion and expand said cooled second portion to said lower pressure to form an expanded cooled second portion, said third expansion means being further connected to said distillation column to supply said expanded cooled second portion to said distillation column at a top feed position (179 now combined with 177 is expanded at valve 183 to 250 psia and fed to the top of the column, Column 19, lines 9-14), (11) said distillation column adapted to fractionate said feed streams at said lower pressure to form a distillation vapor stream and said relatively less volatile fraction (in column 19 the multiple streams are fractionated into 180 which is primarily methane and 181 which has the less volatile components than methane), 


Campbell does not teach (13) control means adapted to regulate the quantities and temperatures of said feed streams to said distillation column to maintain the overhead temperature of said distillation column at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components is recovered in said relatively less volatile fraction.

Anguiano teaches control means adapted to regulate the quantities and temperatures of said feed streams to said distillation column to maintain the overhead temperature of said distillation column at a temperature whereby the major portions of the components in said relatively less volatile fraction are recovered (Claim 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Anguiano provided control means adapted to regulate the quantities and temperatures of said feed streams to said distillation column to maintain the overhead temperature of said distillation column at a temperature whereby the major portions of the components (C2+) in said relatively less volatile fraction are recovered in Campbell since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the control means would ensure that the proper product streams are produced.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and further in view of Campbell et al. (US Patent No. 6182469), hereinafter referred to as Wilkinson and Anguinano.


Wilkinson (Figure 4) teaches that upstream a two column system can be used such that the components of the separated feed stream (32, 34, separated portion of 35) are all sent to a column (17) which produces the overhead distillation vapor (17) such that a) said expanded vapor stream is supplied at a first lower column feed position to a contacting and separating device that produces said distillation vapor stream and a bottom liquid stream, whereupon said bottom liquid stream is supplied to said distillation column at said top feed position (stream 34 is sent to a low mid point of 17 and split ultimately into 38 and 37, 37 which then becomes the vapor stream); (b) an overhead vapor stream is withdrawn from an upper region of said distillation column and is supplied to said contacting and separating device at a second lower column feed position (overhead from column 19, which is the same as Campbell distillation column is fed as stream 39 to 17); (c) said expanded cooled second portion is supplied to said contacting and separating device at a top feed position (36b which is the same as the stream passing through 183 in Campbell is fed to the top portion of 17); and (d) the quantities and temperatures of said feed streams to said contacting and separating device are effective to maintain the overhead temperature of said contacting and separating device at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components recovered in said relatively less volatile fraction (as the system produces the necessary stream this would be occurring).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was field to have based on Wilkinson two have provided two columns as opposed to the one column of Campbell where the column which receives the three expanded streams and produces the distillation stream and the bottom liquid stream is the separating a contacting device and the one which receives the bottom stream of the separating and contacting device and sends the vapor stream to the separating and contacting device is the overhead column since it has been shown that a simple substitution of one known element (single distillation column of Campbell) for another (separate absorber/stripper columns which do the same job as the distillation column) to yield predictable results is obvious, whereby as both are known ways of separating C2+ components from natural gas in an ethane recovery system it would have been obvious to have utilized either the single column or two column system which would be recognized by one having ordinary skill in the art as obvious with respect to each other which form the operation.  Further, Wilkinson teaches both embodiments (Figures 4/5 respectively), thus showing them to both be known ways of producing the same product streams.


Campbell does not teach (e) said control means is adapted to regulate the quantities and temperatures of said feed streams to said contacting and separating means to maintain the overhead temperature of said contacting and separating means at a temperature whereby the major portion of said C2 components, C3 components, and heavier hydrocarbon components is recovered in said relatively less volatile fraction. 

Anguiano teaches said control means is adapted to regulate the quantities and temperatures of said feed streams to said contacting and separating means to maintain the overhead temperature of said  contacting and separating means at a temperature whereby the major portions of  the components in said relatively less volatile fraction are recovered (Claim 17).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763